ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/16/21 wherein claim 1 was amended and claims 2, 6, 20-24, and 26-28 were canceled.
Note(s):  Claims 1, 3-5, 7-19, and 25 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/16/21 to the rejection of claims 1, 3-5, 7, 9, 10, 12-17, 19, and 28 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
New Matter Rejection
The 112 first paragraph (new matter) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-5, 7, 9, 10, 12-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-21 of copending Application No. 16/493,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a compound comprising cholic acid (or a variant thereof) conjugated to a nuclear localization sequence, and a compound of interest.  In the copending application, the compound of interest is an anti-interleukin-5 receptor alpha subunit whereas the instant invention reads on any compound of interest in general.  Thus, the skilled artisan would recognize that the instant invention encompasses the compound of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the double patenting rejection be held in abeyance until all other issues in the application are resolved.
EXAMINER’S RESPONSE
	Applicant’s assertion was considered.  The double patenting rejection will be held in abeyance until all other issues in the application are addressed and resolved.


Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 9, 10, 12-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) variants of cholic acid that are applicable to the instant invention and (2) nuclear localization sequences other than SEQ ID No. 1 (CGYGPKKKRKVGG).  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, the following assertions are made in regards to the written description rejection:  (1) it was always Applicant’s intention to claim variants of cholic acids and variants of cholic acid are known in the art and all have the same core structure wherein the modification resides on the hydroxy.  (2) Applicant asserts that the use of the specific variant will not affect the utility of the claimed conjugated compound and as such, the claims fully comply with the written description requirement.  (3) It is asserted that even though the only nuclear localization sequence (NLS) disclosed is SEQ ID No. 1, the sequence is representative of nuclear localization sequences.  Applicant then discuses that the conjugation of the NLS and ChAc allows for efficient nuclear localization of the antibody and that limiting the claims to SEQ ID No. 1 is too restrictive and unjustified.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The pending rejections are that the application does not sufficiently describe the invention as it relates to variants of cholic acid that are applicable to the instant invention and nuclear localization sequences other than SEQ ID No. 1 (CGYGPKKKRKVGG).  
Review of the instant application indicates that the term ‘variant’ appears three times in the disclosure:  in the abstract, on page 3, paragraph [0010], and in originally filed claim 1.  The term ‘variant’ as defined by a general dictionary (e.g., Merriam-Webster) is a form or version of something that differs in some respect from other forms of the same thing or from a standard.  Thus, while it may have been Applicant’s intention to claim variants of cholic acid, the disclosure lacks adequate written description regarding ‘variants’ encompassed herein and how Applicant is defining ‘variants’ of cholic acid.  The term ‘variant’ is not defined in the disclosure as have a designated core so, any and all modifications are possible which means that an unlimited number of modifications, both obvious and non-obvious modifications result in variants.  So, while the phrase ‘variants of cholic acid’ includes substances such as deoxycholic acid, chenodeoxycholic acid, and lithocholic acid, review of the disclosure does not provide support for those substance.  In other words, the specification lacks a written description of the invention because the invention does not set forth in a full, clear, concise, and exact terms manner that the variant of cholic acid is hydrophobic and specifically, deoxycholic acid, chenodeoxycholic acid, and lithocholic acid.  Instead, there is no disclosure of any particular variants of cholic acid therein.
In regards to the assertion that the use of the specific variant will not affect the utility of the claimed conjugated compound, the following response is given.  The issue is not whether or not utility will be affected, but whether or not the originally filed disclosure describes the claimed invention, specifically, independent claim 1 which is being examined is directed to a product, not method.  The claim is to a conjugated compound consisting essentially of a cholic acid (ChAc) or a variant thereof wherein the cholic acid (or its derivative) is conjugated to NLS and an antibody.  The fact that the use of the specific variant will not affect the utility of the claimed conjugated compound does not mean that adequate written description is present for cholic acid variants.  
In regards to the assertion that SEQ ID No. 1 is representative of all nuclear localization sequences, the following response is given.  The fact that the conjugation of the NLS and ChAc allows for efficient nuclear localization of the antibody and that SEQ ID No. 1 is representative of all nuclear localization sequences does not address the issue of adequate written description.  The requirements of 35 USC 112(a) set forth guidelines which specifically state that ‘In general – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the invention or joint inventor of carrying out the invention’.  Cokol et al (EMBO Reports, 2000, Vol. 1, No. 5, pages 411-415) is made of record to illustrate that a single NLS is not representative of all NLSs.  Specifically, the document discloses that NLSs may have distinct amino acid sequences and all sequences do not function the same (see entire document, especially, abstract; page 415, Figure 3).
Applicant is respectfully requested to point to page(s) and line number(s) in the instant disclosure wherein other nuclear localization sequences other than SEQ ID No. 1 are set forth and wherein support for variants of cholic acid, (e.g., deoxycholic acid, chenodeoxycholic acid, and lithocholic acid) is found.  For the reasons set forth herein, the rejection is still deemed proper.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claims 1, 3-5, 7, 9, 12-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 3-5, 7, 9, 12-17, and 19:  Independent claim 1 is ambiguous because it is unclear what non-cell penetrating peptide and what nuclear localization sequence therein Applicant is referring to that is conjugated to cholic acid (or a variant of cholic acid) and an antibody.  Since claims 3-5, 7, 9, 12-17, and 19 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the 112 second paragraph rejection of the NLS component is believed unnecessary and too restrictive.  It is asserted that demonstration of the application was made using a classical nuclear localization sequence and is believed to be clear and concise.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  The 112 second paragraph rejection is necessary as one cannot ascertain the scope of the claimed invention because the components of the compound/composition are vague and indefinite.  Specifically, it is unclear what penetrating peptide Applicant is referring to that comprises a NLS sequence.  What is the sequence of the penetrating peptide?  What is the NLS sequence?  What limitations/conditions is Applicant applying in order that one will know if the penetrating peptide and/or NLS are species that Applicant intend to be encompassed with the scope of the claimed invention?  Do the penetrating peptide and/or NLS have an unlimited number of amino acid residues?  Do the penetrating peptide and/or NLS have a recognize moiety therein?  Do the penetrating peptide and/or NLS encompassed herein have a common core of amino acid residues?  In regards to the variant, is it required to have a common core with that of cholic acid or any portion (atom) that overlaps with that of cholic acid is sufficient to be a variant of cholic acid?  Without clarity of the claimed invention, one cannot readily ascertain the metes and bounds of the claimed invention.  Thus, the rejection is still deemed proper.

II.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7:  The claim is ambiguous because of the phrase ‘wherein the nuclear localization sequence is from SV40 large T antigen’.  Specifically, what is the actual sequence being claimed?  A species that is from SV40 large T antigen is not the same as saying that the sequence is actually SV40 large T antigen itself.  Please clarify in order that one may readily ascertain what is the claimed invention.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant did not respond to this 112 second paragraph rejection.
EXAMINER’S RESPONSE
	The rejection is still deemed proper and Applicant is respectfully requested to respond to ensure that the record of what is actually being claimed is clear on record.

103 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I)	Claims 1, 3-5, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szoka Jr. et al (US Patent No. 5,955,365).
	Szoka Jr. et al disclose a conjugated composition comprising a membrane permeabilization component (MD) conjugated to a nuclear localization sequence (NLS) and a cell recognition component (Ligand).  The composition of Szoka Jr. et al may be used for evaluating DNA (see entire document, especially, abstract; Figure 1, column 6, lines 23-26; column 8, lines 54-67; see except of Figure 1 below).  
Figure 1

    PNG
    media_image1.png
    270
    883
    media_image1.png
    Greyscale

The cell recognition component (Ligand) may be an antibody to cell surface antigens or ligands for cell surface receptors (column 8, lines 15-20).  The membrane permeabilization (MD) component is any component that aids in the passage of a polynucleotide across a membrane (column 7, lines 43-52).  The membrane permeabilizing component may be a cholic acid derivative (columns 11-12, bridging paragraph).  The composition may be modified to contain chemotherapeutic agents (column 7, lines 18-28).  The nuclear localization component includes peptides such as SV 40 large T antigen heptapeptide Pro-Lys-Lys-Lys-Arg-Lys-Val.  In addition, the localization component includes (a) Ala-Ala-Phe-Glu-Asp-Leu-Arg-Val-Leu-Ser, (b) Lys-Arg-Pro-Arg-Pro, (c) Lys-Phe-Glu-Arg-Gln, and (d) Met-Leu-Ser-Leu-Arg-Gln-Ser-Ile-Arg-Phe-Phe-Lys-Pro-Ala-Thr-Arg (column 13, lines 1-31).  
	Thus, both Applicant and Szoka Jr et al disclose a conjugated composition comprising cholic acid variant (Applicant’s ChAc; MD in Szoka Jr et al) thereof conjugated to a non-cell penetrating peptide (Applicant’s NLS; NLS in Szoka Jr et al) and an antibody (Applicant’s antibody; Ligand in Szoka Jr et al).  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that Szoka disclose a polynucleotide that is to be delivered wherein the polynucleotide is linked to a ligand and further to the NLS and MD.  It is asserted that the instant invention does not contain a polynucleotide.  Applicant then explains the function of the components of the instant invention.  In addition, it is asserted that nowhere in Szoka is an antibody taught in combination with cholic acid and an NLS.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, independent claim 1 was amended to replace ‘comprising’ with ‘consisting essentially of’.  According to MPEP 2111.03 which is directed to transitional phrases, the transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified material and those that do not materially affect the basic and novel characteristics of the claimed invention.  Furthermore, according to MPEP 2111.03, for the purposes of searching and applying the prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising’.  If Applicant contends that additional materials in the prior art excluded by the recitation of ‘consisting essentially of’, Applicant has the burden of showing that the introduction of additional components would materially change the characteristics of Applicant’s invention.  If Applicant wants to the invention limited to only the components of claim 1, then one could use ‘consisting of’ because there is nothing of record to indicate that the polynucleotide of Szoka materially affects the compound characteristics as both inventions deliver a compound/composition to a target.  The specification discloses that the conjugated compound/composition may comprise an antibody, an oligonucleotide, an antisense, a drug, a siRNA molecule or any small molecule or biological for which it has an intracellular target (page 9, paragraph [0058]).  Hence, the inventions disclose overlapping subject matter.

(II)	Claims 1, 3-5, 7, 9, 10, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szoka Jr. et al (US Patent No. 5,955,365) in view of Leyton et al (J. Nucl. Med., 2011, Vol. 52, No. 9, pages 1465-1473).
Szoka Jr. et al (see detailed discussion above) fail to disclose Applicant’s SEQ ID No. 1, CGYGPKKKRKVGG, as the non-cell penetrating peptide (Applicant’s NLS component) used in combination with an antibody.
Leyton et al is directed to a composition comprising 111In-nuclear translation sequence, NLS-7G3.  The monoclonal antibody, 7G3, is conjugated to CGYGPKKKRKVGG which harbors the nuclear translocation sequence of SV-40 large T antigen.  The composition of Leyton et al may be used for evaluating DNA (see entire document, especially, abstract; page 1465-1466, bridging paragraph; page 1466, left column, ‘Radioimmunoconjugates’; page 1466, right column, First complete paragraph; pages 1466-1467, bridging paragraph).
While both Applicant and Szoka Jr et al disclose a conjugated composition comprising cholic acid variant thereof conjugated to a non-cell penetrating peptide and an antibody (Ligand component of Szoka et al), the document fails to disclose that the non-cell penetrating peptide is Applicant’s SEQ ID No. 1, CGYGPKKKRKVGG.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Szoka Jr et al using the teachings of Leyton et al and utilize CGYGPKKKRKVGG as the penetrating peptide for the following reasons.  (1) Both Applicant and Szoka Jr et al disclose a conjugated composition comprising cholic acid variant (Applicant’s ChAc; MD in Szoka Jr et al) thereof conjugated to a non-cell penetrating peptide (Applicant’s NLS; NLS in Szoka Jr et al) and an antibody (Applicant’s antibody; Ligand in Szoka Jr et al).  (2) Both Szoka Jr et al and Leyton et al disclose a composition comprising an antibody conjugated to a peptide.  (3) Both Szoka Jr et al and Leyton et al are directed to compositions that are used for compositions that are used for evaluating DNA as a result, the references may be considered to be within the same field of endeavor; hence, the reference teachings are combinable.  Thus, it would have been obvious to one of ordinary skill in the art to replace the peptide of Szoka Jr et al with that of CGYGPKKKRKVGG because not only do the compositions disclose overlapping components, but Leyton et al disclose that CGYGPKKKRKVGG is known in the art for being a nuclear location sequence of SV-40 large T-antigen which is the same species being claimed by Applicant.  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that Szoka disclose a polynucleotide that is to be delivered wherein the polynucleotide is linked to a ligand and further to the NLS and MD.  It is asserted that the instant invention does not contain a polynucleotide.  Applicant then explains the function of the components of the instant invention.  In addition, it is asserted that nowhere in Szoka is an antibody taught in combination with cholic acid and an NLS.  In regards to Leyton et al, it is asserted that the document does not disclose the conjugation of cholic acid and disclose that 111In-7G3 was ineffective.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set under ‘Examiner’s Response’ above.  In regards to the use of Leyton et al, the reference was not cited because it discloses cholic acid, but for its teachings that it renders obvious the attachment of Applicant’s SEQ ID No. 1 (a NLS) to an antibody, 7G3.  While Applicant asserts that 7G3 labeled with 111In was ineffective, it should be noted that 7G3 is the same antibody disclosed in pending claim 11.  Thus, the combined teachings of Szoka Jr et al and Leyton et al renders obvious the a conjugate comprising a cholic acid variant (Applicant’s ChAc; MD in Szoka Jr et al) thereof conjugated to a non-cell penetrating peptide (Applicant’s NLS; NLS in Szoka Jr et al) and an antibody (Applicant’s antibody; Ligand in Szoka Jr et al) wherein the NLS is Applicant’s SEQ ID No. 1.  Hence, the inventions disclose overlapping subject matter.
WITHDRAWN CLAIMS
Claims 8, 11, 18, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant’s election of Group I (pending claims 1, 3-5, and 7-19) in the reply filed on 11/28/19 is acknowledged.  Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement; thus, the election was treated as an election without traverse (MPEP § 818.01(a)), still deemed proper, and made FINAL.
	Note(s):  It is duly noted that Applicant elected the following compound for initial examination:  (1) cholic acid; (2) the non-cell penetrating peptide is SEQ ID No. 1 (CGYGPKKKRKVGG); (3) the compound of interest is an antibody; (4) the radionuclide is 64Cu; (5) the chemotherapeutic compound is vinblastine; and (6) the cancer of interest is prostate cancer  for initial examination.  Prior art was not found for Applicant’s elected species which could be used to reject the claims.  Claims 1, 3-5, 7, 9, 10, 12-17, and 19 read on the elected species.  The search was not further extended because prior art was found which could be used to reject the elected species.

In the amendment filed 4/16/21, some of the claims have the status ‘Previously amended’.  According to 37 CFR 1.121 which is directed to the manner of making amendments in applications, it is disclosed that the status of every claim must be indicated after it claim number by using one of the following identifiers in a parenthetical expression:  (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Thus, the ‘(Previously amended)’ status listing appearing in the amendment filed 4/16/21 is not consistent with 37 CFR 1.121.  Applicant is respectfully requested to make the necessary changes in all further amendments.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 13, 2021